  1NOTICE:  This opinion is subject to formal revision swdwww  before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Executive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that correc-tions can be included in the bound volumes. Tri-County Manufacturing and Assembly, Inc. and United Steelworkers of America, AFLŒCIOŒCLC. Cases 9ŒCAŒ37528, 9ŒCAŒ37559, 9ŒCAŒ37754Œ4, and 9ŒCAŒ37837Œ2 March 22, 2004 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS SCHAUMBER, WALSH, AND MEISBURG The General Counsel seeks a default judgment in this case on the ground that the Respondent has failed to file an answer to the compliance specification. On August 27, 2001, the Board issued a Decision and Order,1 which, among other things, ordered the Respon-dent to make whole Robert ﬁSammyﬂ Moore for any loss of earnings and other benefits resulting from his suspen-sion and discharge in violation of the Act.  On July 15, 2003, the United States Court of Appeals for the Sixth Circuit entered its judgment enforcing the Board™s Or-der.2A controversy having arisen over the amount of back-pay due Moore, on December 10, 2003, the Acting Re-gional Director issued a compliance specification and notice of hearing alleging the amount due under the Board™s Order, and notifying the Respondent that it should file a timely answer complying with the Board™s Rules and Regulations.  Although properly served with a copy of the compliance specification, the Respondent failed to file an answer. By letter dated January 15, 2004, counsel for the Gen-eral Counsel advised the Respondent that no answer to the compliance specification had been received and that unless an appropriate answer was filed by January 22, 2004, a motion for default judgment would be filed.  Nevertheless, the Respondent did not file an answer. On February 3, 2004, the General Counsel filed with the Board a Motion for Default Judgment.  On February 19, 2004, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent again filed no response.  The allegations in the motion and in the compliance specification are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.                                                            1 335 NLRB 210. 2 No. 02-1174. Ruling on the Motion for Default Judgment Section 102.56(a) of the Board™s Rules and Regulations provides that the respondent shall file an answer within 21 days from service of a compliance specification.  Further, Section 102.56(c) provides that if the respondent fails to file an answer to the specification within the time pre-scribed, the Board may, either with or without taking evi-dence in support of the allegations of the specification and without further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropriate. According to the uncontroverted allegations of the Mo-tion for Default Judgment, the Respondent, despite having been advised of the filing requirements, has failed to file an answer to the compliance specification.  In the absence of good cause for the Respondent™s failure to file an an-swer, we deem the allegations in the compliance specifica-tion to be admitted as true, and grant the General Coun-sel™s Motion for Default Judgment.  Accordingly, we con-clude that the net backpay due Moore is as stated in the compliance specification and we will order the Respon-dent to pay that amount to Moore, plus interest accrued to the date of payment.3ORDER The National Labor Relations Board orders that the Re-spondent, Tri-County Manufacturing and Assembly, Inc., Williamsburg, Kentucky, its officers, agents, successors, and assigns, shall make whole Robert ﬁSammyﬂ Moore by paying him $32,934, plus interest as set forth in New Hori-zons for the Retarded, 283 NLRB 1173 (1987), and minus tax withholdings required by Federal and State laws. Dated, Washington, D.C.  March 22, 2004   Peter C. Schaumber,  Member     Dennis P. Walsh, Member     Ronald Meisburg, Member          (SEAL)          NATIONAL LABOR RELATIONS BOARD                                                             3 The specification notes that, although the Respondent claims that it ceased operations around June 2002, it failed to cooperate in the Re-gion™s compliance investigation by providing probative evidence sub-stantiating its claim.  Therefore, the Region alleges that Moore™s back-pay continues to accrue, and the specification computes his backpay to October 25, 2003.  The specification further states that the Region reserves the right to amend the specification should subsequent evi-dence establish that Moore™s wage rate would be higher than $6.15 per hour.   341 NLRB No. 59 